In an action, inter alia, to declare that plaintiff is a duly appointed Trustee of the Village of Amityville for a term expiring April 1, 1980, which action Special Term converted into a proceeding pursuant to CPLR article 78, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered September 14, 1979, which dismissed "the complaint-petition”. Appeal dismissed as moot, without costs or disbursements. The term of the appointment expired on April 1, 1980. Accordingly, the controversy is now moot. Hopkins, J. P., Mangano, Gibbons and Rabin, JJ., concur.